EXAMINER’S COMMENT
Pending Claims
Claims 1, 2, 4, 5, and 14-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 6-13 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meredith, III et al. (US 2016/0200934 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 6-9 and 11-13 under 35 U.S.C. 103 as being unpatentable over Yamato et al. (WO 2015/098543 A1 or US 2016/0319467 A1 or US Pat. No. 10,266,968) has been rendered moot by the cancellation of these claims.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Yamato et al. (WO 2015/098543 A1 or US 2016/0319467 A1 or US Pat. No. 10,266,968) in view of Meredith, III et al. (US 2016/0200934 A1) has been rendered moot by the cancellation of this claim.

Allowable Subject Matter
Claims 1, 2, 4, 5, and 14-28 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
January 12, 2021